Opinion op the Court by
Chiep Justice Hobson — ■
Reversing.
Henry Lanferman and his first wife, Anna Lanferman, by a, proceeding duly had, adopted, on June 12, 1891, Albert Urlage, who was then seventeen months old. His foster parents took him to their house and reared and educated him as if he was their natural child, he being known as Albert Lanferman. They afterwards had three children of their own. The wife died intestate and Henry Lanferman married a second time. He then died intestate, leaving property in the city of Covington. After the death of Henry Lanferman the adopted child, Albert Lanferman, died unmarried and without issue, in infancy. A partition suit was instituted to divide the estate of Henry Lanferman among his three children. In this proceeding Clara Vanzile, the natural mother of the adopted child, Albert Lanferman, filed her petition claiming that he took, at the death of his foster father, an undivided one-fourth of the estate and that this one-fourth descended, at his death, to her. The three children of Henry Lanferman demurred to this pleading. The court overruled their demurrer and they failing to plead further judgment was entered in favor of Mary Vanzile for one-fourth of the property. They appeal.
The ease turns on the rights of adopted children, under our statutes. Section 2071, Ky. Statutes, provides that an adopted child shall be, “as such, capable of inheriting as though such person were the child of such petitioner.” In Power v. Hafley, 85 Ky., 671, the adopted daughter died, leaving two children before the death *752of her foster father, and it was insisted that as she died before her foster father neither she nor her children took any interest in his estate. Rejecting this contention the court summed up its conclusions from the authorities, as follows:
“That it is the event of adoption that fixes, under the law authorizing the adoption, the legal status of the adopted, child; and the child, by the evént of adoption, becomes the legal child of the adopting parent, and stands, as to the property of the adopting parent, in the same light as a child born in lawful wedlock, save in so far as the exceptions in the statute authorizing the adoption declare otherwise. And when the statute authorizes a full and complete adoption, the child adopted thereunder acquires all of the legal rights and capacities, including that of inheritance, of a natural child, and is under the same duties. * * * So, taking the logical sequence of the language of the act, supra, aided as it is by the principles of the civil law, the conclusion is inevitable that the appellants are the legal grand-, children of Frederick Hafley, and as such are entitled to share in the distribution of his estate under our laws of descent.”
In Atchison v. Atchison, 89 Ky., 488, the foster father died, leaving no children except the adopted child, and the widow insisted that he had died “without issue,” and that she was entitled to one-half of the surplus personal property, under the statute. Rejecting the contention of the widow, and citing, with approval, Humphries v. Davis, 100 Ind., 369, which will hereafter be referred to, the court said:
“The mode of descent and distribution is regulated by the statute, under which all of -these parties would have taken if there had been no will and when the adoptive father dies intestate the child, inheriting as if, in fact the child of the decedent can take in no other mode than that pointed out in the statute. What interest, then, has the widow of the adoptive father in her husband’s estate? If he left a child to inherit his estate, then the widow, in distributing the personalty, would be entitled to one-tliird of the surplus, and, if no children, to one-half. In determining the extent of the widow’s interest in the personalty, regardless of the statute, the word issue has always been construed to mean a child or children, or their descendants, born of the marriage and capable of taking at the death of the *753intestate; but the statute in question has intervened and on the application of both husband and wife the adopted child is made to inherit in the same manner as if a child in fact.”
The statute regulating- the descent of real estate is section 1393, Ky. Statutes, which provides that when a person shall die intestate his real estate shall descend “first, to his children and their descendants;” but section 1401, which is a part of the saíne chapter, and is one of the limitations upon section 1393, Is as follows:
“If an infant dies without issue, having- title to real estate derived by gift, devise or descent from one of his parents, the whole shall descend to that 'parent and his or her kindred as hereinbefore directed, if there is any; and if none, then in like manner to the other parent and his or her kindred; but the kindred of one shall not be so excluded by the kindred of the other parent if the latter is more remote than the grandfather, grandmother, uncles and aunts of the intestate and their descendants. ’ ’
The purpose of section 1401 is to prevent the estate of a parent from being distributed to strangers to his blood when any of his children die in infancy without issue. The natural child who inherits under section 1393 property from his father, takes it subject' to this limitation, that is, subject to the limitation that if he dies in infancy and without issue it goes exclusively to his father’s kindred as provided in section 1401, but the adopted child is by his adoption placed on the footing of a natural child. He takes under the statute “as though he were the child.” It was not'the purpose of the statute to give him greater rights than a natural child or to release him from the limitations imposed upon the inheritance in the hands of a natural child. When it provided that the adopted child should take “as though he were the child,” can it be believed .that the Legislature intended that the property inherited by a natural child should not go to a stranger to the father’s blood when the child dies without issue and un-. der twenty-one years old, but that if the adopted child should so die this property should go- to strangers of the father’s blood? Section 460, Kentucky Statutes, provides :
“The rule of the common law, that statutes in derogation thereof are to be strictly construed, is not to apply to this revision; on the contrary its provisions are *754to-be liberally construed with a view to promote its objects.”
The statute must be liberally construed with a view to promote its purposes and when so construed no reason can be assigned for exempting the adopted child from the rule governing a natural child when he dies in infancy and without- issue.. In Merritt v. Morton, 143 Ky., 133, we held that an adopted child did not inherit from the mother of his foster mother, the ruling being based upon the ground that the statute makes the person adopted capable of inheriting from the person adopting him as if he were his natural child, but does not make him capable of inheriting from other persons. This ruling seems to be in accord with authorities everywhere. It is also universally held, under similar statutes, that the person adopting a child does not thereby become capable of inheriting property from the child unless it is so provided in the statute, but neither of these principles have any application here. The question here is simply, what is the proper.construction of the statute? Was it intended to put the adopted child on the same footing as the natural child and does he take his inheritance subject to tbe same limitations, if he dies in infancy and without issue? In Humphries v. Davis, 100 Ind., 369, which was, as we have said, cited with approval by this court; in Atchison v. Atchison, supra, a child was adopted by a husband and wife. The wife died and the child inherited the property from her. The child then died, without issue. It was held that this property went to the surviving husband and not to the mother of the child. In this case the court overruled an earlier decision holding otherwise, basing its conclusions on the fact that adoption has been borrowed from the Roman law, and that under the Roman law when an adopted child died in infancy, without issue, the property went back to that parent’s heirs from whom it came. We have examined, with great care, the decisions in other States, but they usually turn on the phraseology of the statute there in force and so, in the end, this case must depend upon the construction of our statute.
In Bailey v. Commonwealth, 11 Bush, 691, the court said:
“Words in a statute were always to be understood according to the approved use of language. But there are other rules of construction of equal dignity and im*755portance which must not be overlooked, and which, although not incorporated in our statute, are as binding upon the courts as if embodied in it. One of these rules is that 'every statute ought to be expounded, not according to the letter, but according to the meaning; ’ and another that ‘every interpretation that leads to an absurdity ought to be rejected;’ and still another that a law 'ought to be interpreted in such manner as that it may have effect and not be found vain and illusive.’ ”
In Sams v. Sams, etc., 85 Ky., 400, it again said:
“It is a well-settled rule of construction, that the letter of a statute will not be followed when it leads to an absurd conclusion; but, on the contrary, the reason for the enactment must enter into its interpretation, so as to determine what was intended to be accomplished by it.”
To the same effect see Brown v. Thompson, 14 Bush, 538; Commonwealth v. Reynolds, 89 Ky., 147; Commonwealth v. Trent, 25 R., 1180; Irwin v. Smith, 150 Ky., 147. The construction we have adopted is within the letter of the statute, and is certainly required by its spirit and the reason for its enactment. No confusion will result from this construction. Where the adopted child who dies in infancy without issue receives property from one of his natural parents it will go back to the kindred of that parent, and where he receives property from one of his adopting parents it will go back to the kindred of that parent.
In Hale v. Robbins, 53 Wis., 514, the adopted child inherited property from its natural mother, and died intestate. The adopted father set up claim to it, and his claim was rejected. The language used by the court must be read in the light of the case before it. In Reinders v. Koppelman, 68 Mo., 482, the adopted child died without issue after becoming of age. In neither of these cases was there any question as to the rights of the father’s kin under a statute like ours where the adopted child dies in infancy without issue.
In 1860, when the Legislature enacted the adoption statute, the law of descent and distribution was as it is now, and when the Legislature provided that the adopted child should inherit as a natural child, it must be presumed it was aware of the limitation placed on the inheritance of a. natural child, section 1401 being then in force; and certainly there is nothing in the language it used giving the adopted child greater rights *756than a natural child. Both these statutes were after-wards brought over into the revision of 1873 with some changes of phraseology, and from that revision into the Kentucky Statutes in 1893, and upon well settled principles must now, as parts of the same revision, be read together. (Commonwealth v. International Harvester Co., 131 Ky., 551.) The argument that the words “parent and child” are used in the statute of descent and distribution to denote. only a natural parent overlooks the fact that the two statutes are to be read together.
The position that the word “kindred” is used in chapter 39, Kentucky Statutes, to denote kindred by blood is not new to this court. This contention was made in Power v. Hafley, 85 Ky., 675, and in answer to it the court said:
“The word ‘kindred,’ in section 1, chapter 31, General Statutes (now chapter 39, Kentucky Statutes), is not necessarily confined to blood relations, nor is' the word ‘children,’ in subsection 1, necessarily confined to children born in lawful wedlock. For those sections must be understood as merely laying down the general rules of inheritance, and not as completely defining how the status is to be created which gives the capacity to inherit. Section 1 does not undertake to define the word ‘kindred;’ the word may include in its meaning a relation by blood and a relation in law. 'The word ‘children’ may include in its meaning children born in lawful wedlock and children made legitimate by the marriage of their parents, and children of adoption, for the latter are the legal children of their adoptive parents. So, whenever the kindred by blood or in law have the right to inherit, either by general or special law, section 1, supra, includes them.”
What was said in this case was approved in Atchison v. Atchison, 89 Ky., 488. If the adopted child is included within the term kindred under section 1393, Kentucky Statutes, we see no reason why the foster parent is not a parent within the meaning of section 1401, Kentucky Statutes, which is a part of the same chapter, and was intended to lay down a limitation upon the rights of those who take the estate under section 1393. The statute does not make the foster father the heir of the adopTed child. The case does not turn on the question, who is capable of inheriting from the adopted child? It turns on the question, what estate does the *757adopted child who dies in infancy and without issue take in the estate of Ms foster parent? The adopted child under the ,statute is “capable of inheriting as though such person were the child of the petitioner.” He, therefore, takes under the statute the same estate as the natural child. The estate of the natural child which he inherits from his parent is defeated by his death in infancy without issue, and the property then goes back to the kindred of that parent. The adopted child inheriting as though he were the child of his foster parent, takes subject to the same limitation, and when he dies in infancy and without issue, the property under the statute descends to the kindred of that parent from whom he received it.
Judgment reversed and cause remanded, with directions to the circuit court to sustain the demurrer to the petition of Clara Vanzile, and for further proceedings consistent herewith.
Judges Winn, Settle and Lassing dissent.